Detailed Action
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/21 has been considered.
Drawings
	The Drawings filed on 12/29/2020 are acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,944,640. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 teaches the instant claims and/or obvious to one ordinary skill in the art.  For example, claims 11 and 13 of ‘640 teaches claims 12 of the instant claims and teaches 1,18 of the instant claims but differs only in statutory class.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2015/0169306 issued to Labocki et al.(Labocki) which teaches  providing a policy based application deployment and best-fit placement across computing infrastructure through translation of an application from one application platform infrastructure to a different application platform infrastructure.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach as per claims 1, 12,18, recites receiving application data associated with a cloud-native application, the cloud- native application comprising a first platform-specific application configured to run on a first platform; identifying a first set of translation rules associated with the first platform; applying the first set of translation rules to the application data to identify a first set of application features associated with implementing the cloud-native application on a cloud computing system, the first set of application features including a plurality of resources associated with functionality of the cloud-native application and a plurality of connections associated with a topology of the cloud-native application; and generating a platform-neutral application model descriptive of the topology and functionality of the cloud-native application, the platform-neutral application model comprising a plurality of resource identifiers associated with the plurality of resources and a plurality of connection identifiers associated with the plurality of connections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2017/0060557 issued to Bendelac et al. teaches the deployment of multiple applications and identification of dependency associated with software modules.
US 9,606,794 issued to Chou et al., teaches deployment of different applications to different platforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BACKHEAN TIV/
Primary Examiner
Art Unit 2459